raised in his previous petition. 2 See NRS 34.810(2). Appellant's petition
                was procedurally barred absent a demonstration of good cause and actual
                prejudice. See NRS 34.810(3).
                             Appellant claimed that he had good cause to excuse his
                procedural defects because he lacked legal knowledge and his case was
                difficult and complex. Appellant's lack of knowledge about the law and
                the alleged complexities of the case did not constitute good cause.   Phelps
                v. Dir., Nev. Dep't. of Prisons, 104 Nev. 656, 660, 764 P.2d 1303, 1306
                (1988).
                             Next, appellant claimed that the State withheld and concealed
                the fact that there was no complaining witness in violation of Brady v.
                Maryland, 373 U.S. 83 (1963). Appellant asserted that he only learned of
                this fact when he received his file from counsel. Appellant failed to
                demonstrate good cause and actual prejudice because he failed to
                demonstrate exculpatory evidence was withheld from the defense and that
                the evidence was material. See State a Huebler, 128 Nev. „ 275
                P.3d 91, 95 (2012) (recognizing that a Brady claim raised in an untimely
                petition requires the petitioner to demonstrate that the State withheld
                evidence (to demonstrate cause) and to establish that the evidence was
                material (to demonstrate prejudice)).
                             Next, appellant argued that the procedural bar did not apply
                because the court lacked jurisdiction as there was no complaining witness.
                Appellant's claims were not supported by the record, see Hargrove v. State,




                      2Harris   v. State, Docket No. 60289 (Order. of Affirmance, November
                15, 2012).

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                100 Nev. 498, 686 P.2d 222 (1984), and did not implicate the jurisdiction of
                the courts, see Nev. Const. art. 6,* 6; NRS 171.010.
                            Finally, appellant claimed that he could overcome application
                of the procedural bar because he was actually innocent. Appellant did not
                demonstrate actual innocence because he failed to show that "it is more
                likely than not that no reasonable juror would have convicted him in light
                of. . . new evidence." Calderon v. Thompson, 523 U.S. 538, 559 (1998)
                (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also Pellegrini v.
                State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001); Mazzan v. Warden, 112
                Nev. 838, 842, 921 P.2d 920, 922 (1996). We therefore conclude that the
                petition was procedurally barred pursuant to NRS 34.810. Accordingly,
                we
                            ORDER the judgment of the district court AFFIRMED and
                DISMISS the appeal in part.




                                                                                  J.
                                                   Hardesty


                                                                                  J.
                                                   Douglas




                cc: Hon. Valorie J. Vega, District Judge
                     Charles B. Harris
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A